Citation Nr: 0606581	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking basic eligibility for nonservice-connected VA 
pension benefits, and if so whether basic eligibility can be 
established.


REPRESENTATION

Appellant represented by:	The Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active service from July 1965 to June 1966; 
he was discharged under other than honorable (OTH) 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of September 2002, which found that the appellant was not 
eligible for pension benefits because his discharge was 
issued under dishonorable conditions, constituting a bar to 
the payment of Department of Veterans Affairs (VA) benefits.  
It appears that the RO addressed the matter on appeal de 
novo.  The Board has recharacterized the issue to reflect 
that there was a prior final adjudication.

The appellant testified at a hearing before the undersigned 
held at the RO in September 2003.


FINDINGS OF FACT

1.  In a December 1966 VA administrative decision, it was 
determined that the appellant's undesirable discharge on June 
3, 1966 was issued under dishonorable conditions.  The 
appellant was notified of that determination in July 1975, 
when it appears he filed a claim for VA education benefits, 
and did not initiate an appeal.

2.  Evidence received since the December 1966 and July 1975 
determinations is pertinent to the matter of the character of 
discharge and the related issue of whether the appellant has 
qualifying service to establish eligibility for nonservice-
connected VA pension benefits.

3.  Determinations from the service department made in 1966, 
2004 and 2005 collectively establish that the appellant's 
discharge from service in June 1966 was under dishonorable 
conditions, and there is no indication that the appellant was 
insane at the time of commission of the in-service offense 
which led to his discharge.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for basic eligibility for nonservice-connected VA pension 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The appellant's discharge from service was under 
dishonorable conditions for VA purposes, thus constituting a 
bar to VA benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§§ 3.12, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
reflects that in letters from VA dated in December 2004 and 
March 2005, the appellant was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  In this case, the 
relevant and probative evidence needed to adjudicate this 
claim consists of evidence regarding the dates of the 
appellant's active service, the length of that service, the 
character of discharge and the reason for separation.  That 
evidence is associated with the claims file.  Therefore, the 
Board finds that as all relevant and probative evidence 
necessary for an equitable disposition of the appeal has been 
obtained, the notice and assistance requirements have been 
satisfied.  Therefore, the Board finds that no further action 
is necessary under the VCAA and that the case is ready for 
appellate review.

The Board notes that in February 2006 the appellant submitted 
copious medical records which were not accompanied by a 
waiver; however, inasmuch as this clinical evidence is not 
pertinent to the claim on appeal before the Board involving 
basic eligibility for benefits by virtue of the character of 
the appellant's service, it is not prejudicial for the Board 
to proceed with adjudication of the claim.

II.  Factual Background

Records reflect that the appellant served from July 1965 to 
June 1966 and that he received an undesirable discharge.    

In a December 1966 VA administrative decision, it was 
determined that the appellant's undesirable discharge on June 
3, 1966, was issued under dishonorable conditions.  The 
decision explained that information from the service 
department shows that in February 1966, the United States 
Court for the Middle District of Alabama, convicted the 
appellant of unlawful possession of mail matter, an offense 
determined to involve moral turpitude.  Applicable law 
provided that a discharge or release from service because of 
an offense involving moral turpitude is considered to be 
issued under dishonorable conditions.  It was determined that 
the appellant was not insane at the time the offense was 
committed and concluded that VA benefits may not be paid to 
him.  There is no record of notice to the appellant of that 
determination in 1966; but he was notified of that 
determination in July 1975, apparently in conjunction with 
filing a claim for VA education benefits, and did not appeal 
it.

In August 2002, the appellant filed a claim for compensation 
and pension.  In September 2002, he was informed by the RO 
that he had been previously notified in February 1975 that 
his discharge from military service in June 1966 was issued 
under conditions which constitute a bar to the payment of VA 
benefits.  VA notified the appellant that he had the right to 
file a request for revision of the character of his discharge 
with the Service Department Discharge Review Board or the 
Service Department Board for Correction of Military Records.

The appellant presented testimony before the undersigned in 
September 2003.  At that time, the appellant testified that 
he had filed a claim for an upgraded discharge with the 
service department discharge review board in July 2003.  The 
file also contains a copy of a completed application dated in 
September 2002.

In June 2005, the RO received correspondence from the 
Department of the Army working in conjunction with the Army 
Board for Correction of Military Records (ABCMR).  In March 
2004, the ABCMR denied the appellant's application for 
upgrade of his discharge.  In February 2005, the ABCMR denied 
his request for reconsideration of the previously denied 
application.  In those decisions, the ABCMR determined both 
that the evidence did not demonstrate the existence of 
probable error and that there was insufficient basis to waive 
the statute of limitations for timely filing for correction 
of the record.  Copies of the ABCMR proceedings were provided 
for the record.

III.  Pertinent Law and Regulations and Analysis

	New and Material

In a December 1966 decision, determined that the appellant's 
undesirable discharge on June 3, 1966 was issued under 
dishonorable conditions, barring VA benefits.  The appellant 
was notified of that determination in July 1975 as apparently 
related to his claim for VA educational benefits at that 
time.  He did not initiate an appeal; and therefore those 
decisions cumulatively became final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

Although in September 2002 the RO appears to have denied the 
claim de novo, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make its own determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

The regulation defining new and material evidence was amended 
by the VCAA.  The amended version applies to all petitions to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the instant petition to reopen was 
received in August 2002, the amended regulation applies.

Although the appellant was not notified of the definition of 
"new and material" evidence for his claim, he is not 
prejudiced by such omission, as such notice could not 
conceivably affect his claim, as the facts are not in dispute 
and the Board has found that new and material evidence has 
been submitted to reopen the claim.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(effective August 29, 2001).

The Board believes that arguably the 2004 and 2005 ABCMR 
determinations constitute both new and material evidence, 
inasmuch as that evidence is new, in that it was not 
previously of record; and is material to the matter of the 
character of the appellant's service discharge.  Hence, it is 
new and material, and the claim is reopened.

      Basic Eligibility for Non-service Connected VA Pension 
Benefits 

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits. 38 U.S.C.A. §§ 101(2), (18); 38 
C.F.R. § 3.12(a).  Acceptance of an undesirable discharge to 
escape trial by general court-martial is considered to be a 
discharge under dishonorable conditions, thus barring 
entitlement to VA benefits.  38 C.F.R. § 3.12(d)(1).  
However, such entitlement is not barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b).  

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303 and/or 38 C.F.R. § 3.12(c). 38 C.F.R. § 3.12(a); see 
Duro v. Derwinski, 2 Vet. App. 520, 532 (1992) (VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The evidence establishes that in February 1966 the appellant 
was convicted of an offense involving moral turpitude; as a 
result of which the character of the appellant's discharge 
from service in June 1966 was dishonorable; thereby barring 
the appellant from eligibility for VA benefits.  There has 
been no evidence presented, nor does appellant himself 
contend that he was insane at the time of committing the 
offense.

In March 2004, the ABCMR denied the appellant's application 
for upgrade of his discharge.  In February 2005, the ABCMR 
denied his request for reconsideration of the previously 
denied application.  In those decisions, the ABCMR determined 
both that the evidence did not demonstrate the existence of 
probable error in the 1966 determination and that there was 
insufficient basis to waive the statute of limitations for 
timely filing for correction of the record.  (The Board notes 
that the record indicates that in May 2005, the ABCMR 
received another application from the appellant to upgrade 
his discharge; a decision on which has not been completed.  
However inasmuch as AMCMR has already determined in March 
2004 that the time period under the statute of limitations 
for timely filing for correction of the appellant's record 
has passed, the Board finds that a remand of the case for 
this document is not necessary.)  

In essence, the service department has repeatedly determined 
that the character of the appellant's discharge from service 
was under dishonorable conditions.  It is clear that the 
preponderance of the evidence establishes that the character 
of discharge (dishonorable) relating to the entirety of the 
appellant's period of active military service bars his 
eligibility to VA benefits.  There has been no contrary 
evidence presented.  Accordingly, the appeal is denied.


ORDER

The appeal to reopen a claim for basic eligibility for VA 
pension benefits is granted.

The appellant's character of discharge constitutes a bar to 
VA benefits and accordingly basic eligibility for nonservice-
connected VA pension benefits is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


